Citation Nr: 1758983	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-17 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been received to reopen a claim of service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from May 1978 to May 1981.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2012 RO decision that in pertinent part, denied service connection for a left knee disability and depression, and determined that new and material evidence had not been submitted to reopen a claim of service connection for hypertension.

A personal hearing was held in June 2016 before the undersigned Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

In its March 2012 decision, the RO determined that new and material evidence had not been received to reopen the previously denied claim for service connection for hypertension. In an April 2014 statement of the case, the Agency of Original Jurisdiction (AOJ) reopened the claim. Regardless of how the RO ruled on this question, the Board must determine whether there is new and material evidence to reopen this claim, before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate this claim on its underlying merits. Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In August 2016, the Board granted service connection for a left knee disability, and remanded the issues of service connection for an acquired psychiatric disorder and whether new and material evidence has been received to reopen a claim of service connection for hypertension to the AOJ for additional development. 

In an August 2016 rating decision, the AOJ effectuated the Board's grant of service connection for a left knee disability, and assigned a 10 percent rating for this disability. In a May 2017 rating decision, the AOJ granted service connection and a 50 percent rating for major depressive disorder. These issues are no longer in appellate status, since the Veteran did not appeal the ratings or effective dates assigned in these decisions. See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating that the appellant must separately appeal for a higher rating and earlier effective date since these are "downstream" issues from the initial claim for service connection).


FINDINGS OF FACT

1. The RO most recently denied the Veteran's claim of service connection for hypertension in an April 2007 rating decision. The Veteran was properly notified of this decision and did not appeal it.

2. The additional evidence received since the April 2007 RO decision is either cumulative or redundant of evidence already of record and considered in that decision and does not raise a reasonable possibility of substantiating the claim for service connection for a hypertension.


CONCLUSIONS OF LAW

1. The April 2007 rating decision that determined that new and material evidence had not been received to reopen a claim of service connection for hypertension is final. 38 U.S.C. § 7105 (c) (2012); 38 C.F.R. §§ 3.104 (a), 20.1103 (2017). 

2. New and material evidence not having been received, the claim for service connection for hypertension is not reopened. 38 U.S.C. § 5108 (2014); 38 C.F.R. § 3.156 (a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has duties to notify and assist a claimant with her claim. VA's duty to notify was satisfied by a letter dated in August 2010. See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375  (Fed. Cir. 2015).

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of her claim, which is obtainable, and therefore appellate review may proceed without prejudicing her. 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Bernard v. Brown, 4 Vet. App. 384 (1993). The Veteran has submitted written statements and hearing testimony in support of her claim. VA has obtained the available service treatment records (STRs), service personnel records, VA and private medical records, and assisted the appellant in obtaining evidence. 

The Veteran's service treatment records are incomplete, and the RO's attempts to obtain additional STRs were unsuccessful. The Veteran did not submit any additional service treatment records in response to the RO's May 2011 letter to her requesting such records. The RO issued a memorandum in February 2012 indicating that additional service treatment records are unavailable, and that further attempts to obtain them are futile. In September 2016, the RO obtained a copy of the cover of a service health record folder, but no additional service treatment records were enclosed. In this instance, the Board finds that further search efforts would be futile, and VA has fulfilled its duty to assist.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise. 

When service records are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

A VA examination was not conducted with regard to the application to reopen the claim of service connection for hypertension, but such is not required as the claim is not reopened. See 38 U.S.C. § 5103A (f); 38 C.F.R. § 3.159 (c)(4)(iii).

The Veteran was afforded a hearing before the Board and a copy of the transcript is of record. There is no allegation that the hearing provided to the Veteran was deficient in any way and further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016). 

A Court or Board remand confers upon a Veteran the right to substantial, but not strict, compliance with that order. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  At her Board hearing, the Veteran testified that during the pendency of this appeal, she submitted a letter to VA from her private physician, Dr. D. stating that she had never had high blood pressure until she was told that a right knee replacement was needed, and had it ever since then. See hearing transcript at page 29. The Board remanded this case primarily to give the Veteran another opportunity to submit this letter to VA, and she did not respond to the RO's correspondence requesting that she submit such letter. The appeal was also remanded to attempt to obtain additional service treatment records; as noted above, the RO has attempted to obtain additional service treatment records, and has obtained the Veteran's service personnel records. Therefore, the Board finds that no further development is necessary in this regard. The Board finds that the RO has substantially complied with its remand orders.

New and Material Evidence

The Veteran has filed a petition to reopen a claim for entitlement to service connection for hypertension, which she contends is related to her service-connected right knee disability. This claim was previously denied in several prior rating decisions, most recently in April 2007.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, and a timely substantive appeal is received after issuance of a statement of the case. 38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2017). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C. § 5108 (West 2012); see also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

New evidence is defined as existing evidence not previously submitted to agency decisionmakers. Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156 (a) (2017). 

In determining whether evidence is "new and material," the credibility of the new evidence must be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium). See also Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary to consider the patently incredible to be credible"). The United States Court of Appeals for Veterans Claims (Court) has interpreted the language of 38 C.F.R. Â§ 3.156 (a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening." Shade v. Shinseki, 24 Vet. App. 110 (2010).

An October 2005 rating decision denied service connection for hypertension. Service connection was denied on the basis that there was no evidence of hypertension linked to a service-connected condition. The Veteran was notified of this decision and she did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of notice of the rating decision. See 38 C.F.R. § 3.156 (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the October 2005 rating decision became final as to this issue based on the evidence then of record. 38 U.S.C. § 7105 (West 2012); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

The Veteran subsequently attempted to reopen this claim in October 2006. An April 2007 rating decision determined that new and material evidence had not been received to reopen a claim of service connection for hypertension. The Veteran was notified of this decision in May 2007 and she did not appeal it, and no additional evidence pertinent to the issue was physically or constructively associated with the claims folder within one year of notice of the rating decision. See 38 C.F.R. § 3.156 (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). Thus, the April 2007 rating decision became final as to this issue based on the evidence then of record. 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.104 (a), 3.160(d), 20.200, 20.302, 20.1103 (2017).

The Veteran filed an application to reopen a claim of service connection for hypertension in July 2010. She said the disability began in October 2003.

Evidence of record at the time of the prior final denial in April 2007 included service treatment records that are negative for high blood pressure (hypertension), and several reports of post-service VA examinations in which hypertension was not diagnosed: in April 1985, her blood pressure was 100/56, in December 1985 it was 140/70, and in December 1986 it was 100/70. Evidence of record also included private medical records from Dr. D. dated from 1985-1990 reflecting treatment for a variety of conditions. Such private medical records reveal that her blood pressure was 90/80 in February 1985, 120/80 in February 1990, 130/80 in February 1990, and 110/80 in April 1990. VA medical records on file showed that in June 2002, her blood pressure was 153/98, in July 2002 it was 145/88, and in June 2003 it was 147/82, at which time she was given a hypertension pamphlet and referred to a hypertension class. VA medical records show that the Veteran underwent a right knee total knee arthroplasty (TKA) in July 2003. An August 2005 private medical record showed elevated blood pressure readings.

Evidence of record at the time of the prior final decision also included the Veteran's lay statements that she never had high blood pressure before having her right knee replacement, that her high blood pressure was secondary to the trauma of knee replacement, and that being notified of her planned knee replacement caused stress and high blood pressure. She said that she had no history of hypertension prior to that.

Some of the additional medical evidence received since the prior final decision is new, but not material, as it relates to treatment or evaluation of other medical conditions, and therefore does not relate to an unestablished fact necessary to substantiate the claim. 

The Board also notes that in September 2016, additional service personnel records, and a single service treatment record (a copy of the cover of a health record) were associated with the claims file. In this regard, 38 C.F.R. § 3.156 (c) provides that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence). Here, however, these service records are not relevant to the instant claim as they do not address any in-service complaints or findings related to blood pressure. Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156 (c) is not warranted based upon these additional service records.

Additional evidence received since the prior final April 2007 decision includes VA medical records showing that the Veteran continues to have hypertension. The additional medical evidence that pertains to hypertension is cumulative, not new, as it merely shows the continued existence of the disability. The evidence is not material because the evidence could not reasonably substantiate the claim were it to be reopened as the evidence does not have any tendency to relate the hypertension to service or a service-connected disability.

During the course of the appeal, the Veteran has submitted statements and testimony to the effect that she incurred hypertension secondary to her service-connected right knee disability or due to being notified of surgery for such knee disability. These statements are duplicative or cumulative, not new, as the Veteran is merely reiterating the same arguments she made prior to the prior denial of her claim in April 2007. See Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by the decision maker at time of prior final disallowance of the claim is not new evidence). 


None of the additional evidence, even when considered in combination with the other evidence of record, is new and material. Thus, this evidence does not relate to an unestablished fact necessary to substantiate this claim and does not raise a reasonable possibility of substantiating this claim. The prior denial is final, and the claim for service connection for hypertension is not reopened. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156; Shade, supra. In the absence of new and material evidence, the benefit-of-the-doubt rule does not apply. See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence has not been received to reopen the service connection claim for hypertension, and the claim is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


